Citation Nr: 1739196	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-27 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul Minnesota


THE ISSUES

1.  Entitlement to service connection for arthritis, to include rheumatoid arthritis, for accrued benefits purposes.

2.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person for accrued benefits purposes.

3.  Entitlement to dependency and indemnity compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

The Appellant is represented by:  Robert. C. Brown, Jr., Attorney


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to December 1960.  The Veteran died in September 2011.  The Appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota.  These issues were before the Board in November 2015, at which time they were either remanded or referred to the Agency of Original Jurisdiction (AOJ) for further development.  After the issuance of an April 2016 supplemental statement of the case, the claims were remitted to the Board for further appellate review.

The issues of entitlement to DIC pursuant to 38 U.S.C.A. § 1151 and entitlement to SMC based on the need for the regular aid and attendance of another person for accrued benefits purposes will be addressed in the remand portion of the decision below and are remanded the AOJ.


FINDING OF FACT

Arthritis, including rheumatoid arthritis, was not incurred in or due to the Veteran's active service, and there has not been a continuity of symptomatology since his active service.


CONCLUSION OF LAW

Arthritis, including rheumatoid arthritis, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

 VA's duty to notify was satisfied by November 2009 and September 2011 letters.

With respect to VA's duty to assist, the AOJ has obtained the Veteran's service treatment records and his identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   Further, there was no indication in the record that additional evidence relevant to the issue being decided herein was available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran/Appellant was not provided a VA examination pursuant to the claim of entitlement to service connection for arthritis, including rheumatoid arthritis.  Generally, in order for a VA examination to be warranted, the evidence of record must "indicate" that a current disability "may be associated" with a veteran's military service or due to or aggravated by a service-connected disability.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This evidentiary requirement is a low threshold.  McLendon, 20 Vet. App. at 83.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits; or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. 

Herein, the evidence of record does not indicate an association between the Veteran's arthritis, including rheumatoid arthritis, and his period of active service.  While the evidentiary threshold is low, the law is abundantly clear that there is, in fact, a threshold that must be met.  The Board is cognizant that the Veteran and the Appellant effectively claim that his arthritis, including rheumatoid arthritis, is related to his period of active service; however, the associated service treatment records did not demonstrate complaints or treatment for arthritis.  Further, there was no other evidence indicating that such a disability may be related to his period of active service.  The only evidence of record indicating an association between the Veteran's claimed disability and his period of military service is his and his surviving spouse's assertions.  The Board finds these lay assertions do not rise to the level of the "indication of an association" referred to in 38 U.S.C.A. § 5103A, DeLaRosa, or in McLendon.  See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

If an appellant's mere contentions, standing alone, were enough to satisfy the "indication of an association" threshold, then that element of 38 U.S.C.A. § 5103A is meaningless.  An interpretation of a statute that renders part of the statutory language superfluous is to be avoided.  See Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) (holding that canons of construction require us to give effect to the clear language of statute and avoid rendering any portions meaningless or superfluous).  It is clear to the Board that more than a mere contention is required. 

In November 2015, the Board remanded this claim in order for the AOJ to consider its merits on a de novo basis, rather than as a claim to reopen.  38 C.F.R. § 3.159(c).  The AOJ re-adjudicated the claim, confirming and continuing the denial thereof, and issued an April 2016 supplemental statement of the case before remitting the appeal to the Board.  The Board finds that the AOJ substantially complied with the Board remand directives and, thus, a remand for corrective action is not warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran and his surviving spouse have effectively claimed that the Veteran's arthritis, however diagnosed, was incurred in or due to his active duty.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The evidence of record establishes a current diagnosis of arthritis.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, this aspect of service connection is established.

Prior to his death, the Veteran indicated in his October 2009 claim that his arthritis onset sometime in November 1959.  Therein, the Veteran also stated that he complained of something being wrong with his legs during his active duty, and that a doctor stated that he had "bruised bones."

The Veteran's service treatment records do not demonstrate complaints of or treatment for arthritis of any type.  According to a December 1959 entry, the Veteran injured his upper tibia the previous day, but no obvious fracture was observed.  He was then scheduled to undergo an x-ray.  According to an entry dated two days later, a fracture was ruled out, and the Veteran was not prescribed medication.  No diagnosis was ever provided, and the subsequently dated service treatment records are negative for complaints of or treatment for an upper tibia injury or arthritis.

Indeed, in December 1960, the Veteran underwent an examination upon his transfer to inactive duty.  During this examination, the Veteran did not report any upper tibia symptoms, arthritis, or symptoms relating to arthritis.  An evaluation revealed that the Veteran's upper extremities, lower extremities, spine, feet, and musculoskeletal system were clinically normal.  Further, the examiner indicated each of the aspects of the Veteran's PUHLES profile was scored a "1."  The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).   The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Thus, in every tested aspect, the Veteran demonstrated a high level of fitness and he was deemed qualified for release to inactive duty.

The first post-service indication that the Veteran experienced arthritis was dated in 2008, more than 47 years after his period of active duty.  

To the extent that the Veteran and the Appellant assert that the Veteran's arthritis, however diagnosed, (1) was incurred during his active duty and has existed since then or (2) is otherwise etiologically related to his active duty, the Board finds that such opinions are more suited to the realm of medical, rather than lay expertise.  Determining the etiology of a disability (such as arthritis) is too complex for a layperson to proffer a competent opinion, especially in the presence of other etiological possibilities.  The evidence of record does not demonstrate that the Veteran or the Appellant possess the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau, 492 F.3d at 1377.  Thus, the Veteran's and the Appellant's lay opinions as to the medically complex question are accorded no probative value.

There is no indication that there may be an association between the Veteran's arthritis, however diagnosed, and his active service.  Beyond a singular instance of treatment for a tibia injury, for which no diagnosis was rendered, the Veteran's service treatment records are negative for complaints of or treatment for arthritis or symptoms thereof.  Significantly, the Veteran was deemed clinically normal as a result of the December 1960 examination, as well as exhibiting a high level fitness.  Further, there is no probative post-service evidence that etiologically relates the Veteran's arthritis to this active duty service.  Consequently, the Board finds that service connection for arthritis, including rheumatoid arthritis, is not warranted on a direct basis.

As discussed above, in his October 2009 claim, the Veteran asserted that his arthritis onset sometime in November 1959.  Construing this assertion in manner most favorable to the Appellant, the Board finds that this is, essentially, a claim that he experienced arthritis during and since his active duty.

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303 (b), 3.307, 3.309.  Certain disabilities are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
 §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The provisions regarding presumptive service connection listed under 38 C.F.R. § 3.309(a) apply in this matter as degenerative arthritis is listed under 38 C.F.R. § 3.309(a).

As discussed above, the Veteran's service treatment records did not demonstrate the presence of arthritis, and there is no evidence that arthritis manifested to a compensable degree within one year following his active service.  As such, in order to establish service connection, the evidence must show a continuity of post-service arthritis symptoms.

The earliest post-service evidence of record demonstrating that the Veteran complained or was treated for arthritis was dated decades after his active duty.  This prolonged period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs against the claim. See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

Nevertheless, the Veteran asserted that his arthritis onset during his active duty.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Accordingly, the Board must consider the lay evidence submitted by the Veteran regarding his arthritis during (and presumably since) his active service.

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau, 492 F.3d at 1377.  Specifically, such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, when a disability may be diagnosed by its unique and readily identifiable features, the presence of the disability is not a determination "medical in nature" and is capable of lay observation.

The Veteran's assertion that he continuously experienced symptoms of arthritis (presumably pain) since his active service is considered competent evidence.  Layno, 6 Vet. App. at 469-70.  Now that the Board has determined that the Veteran's assertion is competent, it must also determine whether such evidence is credible.  Id.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

The Veteran's service treatment records do not demonstrate that he complained of or was treated for arthritis.  The Veteran complained of and was treated for an upper tibia injury, but no diagnosis of arthritis was ever rendered.  Further, upon transferring to inactive duty, the Veteran underwent an examination that showed he was clinically normal in all relevant areas and he exhibited a high level of fitness is all tested aspects.  During that examination, the Veteran did not complain of arthritis or symptoms thereof.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran).  Again, the first evidence of record demonstrating the presence of arthritis, however diagnosed, was dated decades after his active duty.

The Appellant did not provide additional evidence or argument as to the post-service continuity of the Veteran's arthritis or lay observable symptoms thereof.

After weighing the Veteran's assertions of continuity against the absence of in-service treatment records; normal clinical findings during the December 1960 examination; the inconsistency of the Veteran's statements with the other evidence of record; and the prolonged period before the first post-service treatment and diagnosis, the Board finds that the Veteran's statement are not credible evidence as to experiencing arthritis in and/or since his active service.  Caluza, 7 Vet. App. at 506.  The evidence of record is otherwise negative for evidence demonstrating a continuity of symptoms.  As such, the Board finds that service connection for arthritis, including rheumatoid arthritis, is not warranted on the basis of a continuity of symptomatology since the Veteran's active service.  38 C.F.R. § 3.303(b).

Accordingly, service connection for arthritis, including rheumatoid arthritis, is not warranted as the most probative evidence shows it is not related to his military service.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for arthritis, including rheumatoid arthritis, is denied.


REMAND

Dependency and Indemnity Compensation Pursuant to 38 U.S.C.A. § 1151

This claim was initially raised by the Appellant in her January 2013 notice of disagreement.  The RO considered this theory of entitlement in a September 2013 statement of the case, after which the Appellant timely submitted a substantive appeal.  The Board then referred this claim to the RO in a November 2015 remand, finding that the claim was not properly within its jurisdiction to consider on the merits.  Subsequently, the RO has taken no action to develop or consider the Appellant's referred claim.

Given that the RO considered this claim in the September 2013 statement of the case, the Board now finds that this is, effectively, the rating decision regarding the merits of the DIC 1151 claim.  Accordingly, the timely submitted substantive appeal is, effectively, a notice of disagreement.  To date, the RO has not issued a true statement of the case regarding the DIC 1151 claim and, thus, a remand is required.  See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

SMC

The Board finds that the claim of entitlement to SMC based on the need for the regular aid and attendance of another person for accrued benefits purposes is inextricably intertwined with the other claim being remanded herein.  As such, the Board finds that a remand for contemporaneous adjudication is required.   See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is remanded for the following action:

1.  Contact the Appellant and request that she submit or identify any relevant evidence not already associated with the claims file.  All attempts to secure the evidence must be documented in the claims file.  If, after making reasonable efforts to obtain the evidence, the AOJ is unable to secure same, the AOJ must notify the Appellant and (a) identify the specific evidence it is unable to obtain; (b) briefly explain the efforts that it made to obtain that evidence; (c) describe any further action to be taken by the AOJ with respect to the claims; and (d) notify the Appellant that she is ultimately responsible for providing the evidence.  The Appellant and her attorney must then be given an opportunity to respond.

2.  With respect to the claim of entitlement to DIC pursuant to 38 U.S.C.A. § 1151, the AOJ must issue the Appellant a statement of the case and notification of her appellate rights.  The AOJ must inform the Appellant that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  If the Appellant perfects an appeal as to this claim, it must be certified to the Board for appellate review.

3.  Once the above actions have been completed, the AOJ must then re-adjudicate the issue of entitlement to SMC based on the need for the regular aid and attendance of another person for accrued benefits purposes.  If any benefit remains denied, a supplemental statement of the case must be provided to the Appellant and her attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs
Department of Veterans Affairs


